     Case 3:20-cv-00544-MMA-DEB Document 21 Filed 04/09/21 PageID.83 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC MICHAEL CONIGLIO, CDCR                      Case No.: 20-cv-544-MMA (DEB)
      #F12861,
12
                                      Plaintiff,       ORDER GRANTING JOINT
13                                                     MOTION TO AMEND
      v.                                               SCHEDULING ORDER
14
                                                       [Dkt. No. 18] AND AMENDED
      M. SIGALA, et al.,,
15                                                     SCHEDULING ORDER
                                    Defendants.
16
17
18         Before the Court is the parties’ Joint Motion to Modify Scheduling Order.
19   Dkt No. 18. With good cause appearing, the Court grants the Motion. The new Scheduling
20   Order dates are as follows:
21                          Event                                   Deadline/Date
22    Mandatory Settlement Conference                    7/19/2021, 1:30 p.m.
23    Mandatory Settlement Conference Briefs             7/12/2021
      Fact Discovery Cutoff                              7/30/2021
24
      Expert Witness Designations                        8/30/2021
25    Supplemental/Rebuttal Expert Designations          9/24/2021
26    Expert Witness Disclosures                         10/22/2021
27    Supplemental/Rebuttal Expert Disclosures           11/19/2021
      Dispositive Pretrial Motion Filing                 12/31/2021
28

                                                   1
                                                                                20-cv-544-MMA (DEB)
     Case 3:20-cv-00544-MMA-DEB Document 21 Filed 04/09/21 PageID.84 Page 2 of 2



 1         All other guidelines, deadlines, and requirements remain as previously set. See
 2   Dkt. No. 9 (Scheduling Order).
 3
           IT IS SO ORDERED.
 4
     Dated: April 9, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         20-cv-544-MMA (DEB)
